Citation Nr: 0302955	
Decision Date: 02/18/03    Archive Date: 02/24/03

DOCKET NO.  98-04 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for claimed hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to March 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the RO.  

In June 2000, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's hypertension is shown to likely have had 
its clinical onset during his extensive period of military 
service.  



CONCLUSION OF LAW

The veteran's hypertension is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there was a significant change in the law while 
the case was pending at the Veterans Court with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

In light of the favorable decision herein, any violations of 
the VCAA is harmless.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for hypertension is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Numerous attempts have been made to secure the veteran's 
service medical; however, these have been unsuccessful.  

In sworn statements, the veteran has stated that he was 
diagnosed as having hypertension at Camp Pendleton in 1963.  
He also stated that he was diagnosed as having hypertension 
in 1974 when he was receiving dental treatment through VA.  

The available evidence shows the earliest treatment of 
hypertension in 1980.  

A VA examination was conducted in August 2002.  The examiner 
diagnosed hypertension.  He reviewed the veteran's records 
and noted that, from the veteran's history, it appeared that 
he was hypertensive but asymptomatic since 1974.  

The Board finds that the evidence supports the veteran's 
claim of service connection.  The veteran's contentions 
regarding the diagnoses in service have been consistent 
throughout the claim.  

In addition, the veteran's service medical records are not 
available to corroborate or contradict the veteran's 
contentions.  The Board finds the veteran's contentions 
credible.  

Coupled with the VA examiner's August 2002 opinion, the Board 
finds that the preponderance of the evidence supports the 
claim of service connection for hypertension.  



ORDER

Service connection for hypertension is granted.  


________________________________
	STEPHEN L.WILKINS	
Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

